        Case 2:19-cv-01171-JTM-KWR Document 50 Filed 08/08/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                §     CIVIL ACTION NO. 19-1171
          Plaintiff                 §
                                    §
VERSUS                              §     JUDGE JANE TRICHE MILAZZO
                                    §
JEFF LANDRY, JAMES LEBLANC,         §
RANDY SMITH, ANGIE COOK,            §     MAGISTRATE KAREN WELLS ROBY
DENISE PORTER, WARREN               §
MONTGOMERY, and                     §
SCOTT PERILLOUX                     §
                  Defendants        §
*****************************************************************************
         MEMORANDUM IN RESPONSE TO REQUEST FOR JUDICIAL NOTICE

MAY IT PLEASE THE COURT:

         Defendants, Denise Porter, Angelina Cook1, and Sheriff Randy Smith, respectfully

respond to “Plaintiffs Request for Judicial Notice Pursuant to Rule 201 of the Federal Rules of

Civil Procedure: Re: U.S. v. Adam Daniel Shepherd #15-50991 (5th Cir. 2018)”, R. Doc. 47, as

follows:

         At the hearing on plaintiff’s motion for preliminary injunction and in defendants’ briefing

concerning same, defendants noted that, beyond the existence of state criminal penalties for

failing to register as a sex offender when so required under state law, federal law also

criminalizes an offender’s “failure to register” when required under federal law.

         Indeed, for the avoidance of doubt, federal law provides for criminal penalties against an

individual (1) required to register under the Sex Offender Registration and Notification Act, 34

U.S.C. § 20911, et seq. (“SORNA”a federal law); (2) who is a sex offender as defined for the

purposes of SORNA by reason of a conviction under the Uniform Code of Military Justice; and

1
         Named as “Angie” Cook in the complaint. See R. Doc. 1.


90429/459907
                                                 Page 1 of 4
        Case 2:19-cv-01171-JTM-KWR Document 50 Filed 08/08/19 Page 2 of 4



(3) who knowingly fails to register or update registration as required by SORNA. See 18 U.S.C.

§ 2250.2

         Through this lens, plaintiff’s citation to United States v. Shepherd, 880 F. 3d 734 (5th Cir.

2018) is unhelpful. Shepherd is largely an ineffective assistance of counsel case. See id. at 737.

And while that case describes a scenario in which an individual would be subject to a federal

prosecution for failure to register (i.e. state sex offense conviction requiring registration,

interstate travel, and knowing failure to register or update registration), it does not describe the

exclusive means by which individuals could be prosecuted under SORNA. In fact, in Carr v.

United States, 560 U.S. 438, 447, n. 4 (2010), the United States Supreme Court stated that “‘The

first act necessary for conviction under’ § 2250(a) is not a predicate sex-offense conviction. It is

a requirement ‘to register under [SORNA].’”3 Similarly, the high Court noted that travel across

state lines is not a prerequisite to a federal failure to register conviction if an underlying sex

offense conviction (as defined by SORNA) arose under federal lawlaw which is defined in the

statute to include the Uniform Code of Military Justice. Id. at 451; see also 18 U.S.C. § 2250;

Nichols v. United States, 136 S. Ct. 1113, 1116 (2016) (noting Congresses’ creation of a federal

crime penalizing failure to register when so required by SORNA).


2
         Under SORNA, a “sex offender registry” is maintained by a jurisdiction, which includes a state. See 34
U.S.C. § 20911.
3
         As defendants have noted, Louisiana law provides that “[t]he duty to register and notify according to the
determination of the [Louisiana Bureau of Criminal Identification and Information] shall be binding”, though an
affected person can appeal within one year of the Bureau’s determination. See La. R.S. 15:542.1.3(B)(4). With
respect to Mr. Quatrevingt, the Louisiana First circuit has said:

         The evidence introduced in the record is that Appellant did not administratively appeal the
         Bureau's determination within the one year peremptive period provided by La. R.S.
         15:542.1.3(B)(4). The right to challenge the classification determination was lost and his right was
         extinguished. Therefore, the trial court's granting of the peremptory exception raising the objection
         of peremption filed by DPSC was correct.

Quatrevingt v. State, 17-0884, p. 13 (La. App. 1 Cir. 1/8/2018); 242 So. 3d 625, 635.


90429/459907
                                                     Page 2 of 4
        Case 2:19-cv-01171-JTM-KWR Document 50 Filed 08/08/19 Page 3 of 4



         Clearly then, within the SORNA statute itself, reference is made to an evaluation of the

offense under federal law (SORNA), and not simply by what a like-state law may describe or

require.

         The above-considerations are particularly relevant in light of the United States Supreme

Court’s recent re-affirmation of the “dual-sovereignty doctrine” in Gamble v. United States, 139

S. Ct. 1960, 1964 (2019). In Gamble, the high Court reminded litigants that “two offenses ‘are

not the same offence’ for double jeopardy purposes if ‘prosecuted by different sovereigns’”in

the case of Gamble, the State of Alabama and the United States. Id. (internal citations omitted).

As the Court explained, the dual-sovereignty rule is not properly called an exception to double

jeopardy at all, since double jeopardy relates to repeated jeopardy for the same offense, not for

the same conduct or actions. Id. at 1965 (internal citations omitted).

         Defendants assert the above in answer to any suggestion by plaintiff that the application

of SORNA4 is somehow controlled by a state criminal proceeding.

         WHEREFORE, Denise Porter, Angelina Cook, and Sheriff Randy Smith pray that, for

the above reasons and all those reasons previously briefed in this matter or otherwise offered at

the hearing on this matter, the injunctive relief requested by plaintiff be denied.



                              [SIGNATURE BLOCK ON NEXT PAGE]




4
         Defendants note and assert SORNA’s immunity protections for good faith conduct. See 34 USC § 20932.

90429/459907
                                                 Page 3 of 4
        Case 2:19-cv-01171-JTM-KWR Document 50 Filed 08/08/19 Page 4 of 4



                                             Respectfully submitted,

                                             MILLING BENSON WOODWARD L.L.P.

                                             /s/ Chadwick W. Collings
                                             CHADWICK W. COLLINGS, T.A.          # 25373
                                             THOMAS S. SCHNEIDAU                 # 33359
                                             CODY J. ACOSTA                       # 37005
                                             68031 Capital Trace Row
                                             Mandeville, Louisiana 70471
                                             Telephone: (985) 292-2000
                                             Facsimile:   (985) 292-2001
                                             ccollings@millinglaw.com
                                             tschneidau@millinglaw.com
                                             cacosta@millinglaw.com
                                             Counsel for Sheriff Randy Smith, Angie Cook,
                                             and Denise Porter

                                 CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on August 8, 2019,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established. Plaintiff, who is pro se, is being sent a

copy of the above and foregoing through the U.S. Mail, postage prepaid and properly addressed,

on August 8, 2019.



                                    /s/ Chadwick W. Collings
                                     Chadwick W. Collings




90429/459907
                                            Page 4 of 4
